Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Skinner on 3/5/2021.

The application has been amended as follows: 
Lines 41-42 of claim 20 the phrase “a stationary position of the decoy” was replaced with --the stationary position of the decoy--.
Line 42 of claim 20 the phrase “in particular directions” was replaced with --in particular directions via the manual control--.
Line 43 of claim 20 the phrase “in a preset middle scan pattern” was replaced with --in a preset middle scan pattern via the automatic control--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 20 is allowed because the prior art of record fails to teach or suggest a portable electronic caller decoy that comprises a body including a motor disposed within and connected to the housing, the motor having a lower portion extending downwardly and outwardly from the housing, and communicatively connected to the power supply and the electronic controller, with a single horn speaker, and a tripod base connected to the 
The best prior art of record is Barley (PGPub #20120008464) teaches a portable electronic call decoy with a housing that features a speaker and a fixed base, with an electronic controller but Barley does not teach a motor disposed within and connected to the housing, the motor having a lower portion extending downwardly and outwardly from the housing, and communicatively connected to the power supply and the electronic controller, and a tripod base connected to the lower portion of the motor, the tripod base having three legs, and does not teach any of the limitations of the electronic controller controlling the motor to rotate the housing and speaker in a specific direction.
Another prior art of record is Wainwright (PGPub #20100096409) which does teach a motor disposed within and connected to the housing, the motor having a lower portion extending downwardly and outwardly from the housing, and communicatively connected to the power supply and the electronic controller, and a tripod base connected to the lower portion of the motor, the tripod base having three legs, rigidly mounted, and extending radially outwardly and downwardly from a center axis 
Another prior art of record is Hanscom (PGPub #20060119482) which does teach a system that includes a rotatable housing with a speaker that plays sounds to modify the behavior of animals, and which has an electronic control that control a motor to rotate the housing over a specific range of degrees that can be selected by the user.  But Hanscom does not teach rotating, by automatic control, the housing and single speaker from a starting position 90 degrees in a first direction, 180 degrees in a second direction, opposite direction, and 90 degrees in the first direction to return to the starting position.
Another prior art of record is Forrester (PGPub #20130305586) which is a system that can be used to attract animals by rotating, by automatic control, a part from a starting position 90 degrees in a first direction, 180 degrees in a second direction, opposite direction, and 90 degrees in the first direction to return to the starting position.  However, Forester is not rotating a housing that features a speaker, but is instead rotating a deer tail about an axis that is offset by 90 degrees compared to how this application and Wainwright and Hanscom rotate.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine these four references to teach the limitations of claim 20 because there is no motivation to modify Barley by the additional references because Barley does not feature a rotatable portion and neither Wainwright or Forrester are systems that utilize speakers to generate animal calls, and Hanscom uses the sound to scare aware the animals while Barley uses the sound to attract animals, it would require hindsight reconstruction to make these changes due to the divergent nature of the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.